DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings of 3/7/22 are withdrawn in view of the replacment drawings of 6/7/22.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-13 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1,
Lines 3-4: The limitation “a longitudinal side opposite the light deflection surface opposite a light output coupling surface” is unclear as it is unclear how the “longitudinal side” can be “opposite the light deflection surface” and “opposite a light output coupling surface”.   It is unclear how one element can be opposite two other elements on the three dimensional solid shown in figure 1 and described in the specification.  Applicant should point out in the drawings where this limitation is shown, listing the element numbers of the claimed elements and, in the specification where this limitation is described;
Lines 12-13: The limitation “in a light path between the light guide” is unclear is only one of the ends of the light path has been defined, i.e. between the light guide and what?  The word “between” requires two things to be listed, i.e. “between you and me” or “The ball rolled between the desk and the wall” or two things to be implied “just between us”.  The instant limitation claims a light path extend “between” the light guide and a location or element which is not listed.  The unlisted item causes the light path to be unclear and indefinite.
Lines 14-18: It is unclear what the difference in scope is between the limitation of lines 14-15 and lines 16-18 as these two limitations appear similar in scope.
Claims 2-8, 10-11 are indefinite as depending from indefinite claims.
With respect to claim 12,
Lines 4-5: The limitation “a longitudinal side opposite the light deflection surface opposite a light output coupling surface” is unclear as it is unclear how the “longitudinal side” can be “opposite the light deflection surface” and “opposite a light output coupling surface”.   It is unclear how one element can be opposite two other elements on the three dimensional solid shown in figure 1 and described in the specification.  Applicant should point out in the drawings where this limitation is shown, listing the element numbers of the claimed elements and, in the specification where this limitation is described;
Lines 13-14: The limitation “in a light path between the light guide” is unclear is only one of the ends of the light path has been defined, i.e. between the light guide and what?  The word “between” requires two things to be listed, i.e. “between you and me” or “The ball rolled between the desk and the wall” or two things to be implied “just between us”.  The instant limitation claims a light path extend “between” the light guide and a location or element which is not listed.  The unlisted item causes the light path to be unclear and indefinite.
Lines 15-18: It is unclear what the difference in scope is between the limitation of lines 15-16 and lines 17-18 as these two limitations appear similar in scope.
Claim 13 is indefinite as depending from indefinite claims.

Response to Arguments
With respect to the remaining rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, listed above:
Regarding claim 1, lines 3-4 and claim 12, line 4-5:
	The examiner has read the discussion of claim 1, lines 3-4 and claim 12, line 4-5 but still finds the limitation “a longitudinal side opposite the light deflection surface opposite a light output coupling surface” to be unclear.  Applicant has stated “the arrows in the drawing indicate a place where two surfaces are located” but does not disclose the element numerals associated with the arrows.  Also, the limitation “a longitudinal side opposite the light deflection surface opposite a light output coupling surface” references three elements/surfaces, not two.  It is unclear how one element can be opposite two other elements on the three dimensional solid shown in figure 1 and described in the specification.
Regarding claim 1, lines 12-13 and claim 12, line 13-14:
The limitation “in a light path between the light guide” is unclear is only one of the ends of the light path has been defined, i.e. between the light guide and what?  The word “between” requires two things to be listed, i.e. “between you and me” or “The ball rolled between the desk and the wall” or two things to be implied “just between us”.  The instant limitation claims a light path extend “between” the light guide and a location or element which is not listed.  The unlisted item causes the light path to be unclear and indefinite.  Applicant’s should amend the claims to indicate the elements on either side of the “jump”.  Applicants discussion of claim 1, lines 12-13 and claim 12, line 13-14 do not address the question “between the light guide and what?”.
Regarding claim 1, lines 14-18 and claim 12, line 15-18:
	Claim 1, lines 14-15 and 16-18 (and similarly claim 12, line 15-16 and 17-18) appear to recite the same limitation.  Applicant has stated that claims 16-18 refers to the perpendicular view and claims 14-15 refer to a general view.  These limitations and applicants explanation remain unclear as line 15 recites “viewed perpendicular to the light output coupling surface” and line 16-17 recite “viewed from a perspective perpendicular to the light output coupling surface”.

Allowable Subject Matter
Claims 1-8 and 10-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875